UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): August 7, 2009 SECURITY FEDERAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 0-16120 57-0858504 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 238 Richland Avenue West, Aiken, South Carolina 29801 (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code):(803) 641-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 7, 2009, Security Federal Corporation issued its earnings release for the first quarter of its fiscal year ended June 30, 2009.A copy of the earnings release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Press Release of Security Federal Corporation dated August 7, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SECURITY FEDERAL CORPORATION Date: August7, 2009 By: /s/Roy G. Lindburg Roy G. Lindburg Treasurer and Chief Financial Officer
